Title: From Alexander Hamilton to James Miller, 22 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            N. York Oct. 22d. 1799
          
          From the representations which have come to me from different Quarters it appears to me proper to adopt the scale at foot, as that by which the articles mentioned in it ought to be furnished for the purpose of hutting the Troops.
          But as the Regiments are not complete two thirds in each case will suffice. I have directed Ebenr. Stevens Esqr. to provide those which are necessary here, and Col: Rice instructed to take care for their provision in his Quarter, I request you to take measures for the Speedy supply elsewhere—
          The axes, Cross cut saws, files and Grindstones, being necessary to begin the work they must not be delayed for the purpose of procuring the others, Dispatch is very important—
          With great conside—
          J. Miller Eqr asst Q.M.G.
          
            List of Quarter Master’s Supplies for One Regt.
            
              
                150
               
                Axes for felling and cutting wood
              
              
                6
               
                Broadaxes
              
              
                2
                
                Cross cut Saws
              
              
                6
                
                Hand Saws
              
              
                3
                
                Files for Saws
              
              
                2
                
                Grindstones
              
              
                2
                
                Jointing planes
              
              
                2
                
                Smoothing or Jack planes
              
              
                4
                
                Adzes
              
              
                2
                
                Iron Squares
              
              
                6
                
                Augers—3 of one inch and the other 3 of 3/4 inch
              
              
                6
                
                Hammers
              
              
                200
                
                pound nails
              
            
          
        